COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

                                                  §
  IN RE:                                                      No. 08-19-00134-CV
                                                  §
  MARYLEE VON WARWICK                                    AN ORIGINAL PROCEEDING
  JURECKY, DEPENDENT                              §
  ADMINISTRATOR OF THE ESTATE                                   IN MANDAMUS
  OF EDWARD ABRAHAM, DECEASED,                    §
              Relator.                            §



                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the mandamus

proceeding, and concludes that Relator’s motion to dismiss the mandamus proceeding should be

granted. We therefore grant the motion and dismiss the mandamus proceeding, in accordance with

the opinion of this Court.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.